Case: 18-11168     Document: 00515665425          Page: 1    Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 8, 2020
                                   No. 18-11168
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Eddie Lamont Lipscomb,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-375-M


   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          In 2007, a Dallas police officer arrested Eddie Lipscomb for illegal
   possession of a sawed-off shotgun. Lipscomb, who had nine prior felony
   convictions, pleaded guilty to illegal possession of a firearm by a felon in
   violation of 18 U.S.C. § 922(g). The district court then sentenced Lipscomb
   to 20 years in prison—a sentence that fell between the 15-year statutory


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-11168       Document: 00515665425           Page: 2    Date Filed: 12/08/2020




                                      No. 18-11168


   minimum required by the Armed Career Criminal Act (ACCA), 18 U.S.C.
   § 924(e)(1), and the 24-year bottom of the sentencing guidelines. We
   affirmed in United States v. Lipscomb, 619 F.3d 474, 476 (5th Cir. 2010).
          Years later, Lipscomb moved for release under 28 U.S.C. § 2255,
   based on the Supreme Court’s holding in Johnson v. United States, 576 U.S.
   591, 597 (2015), that the residual clause of the ACCA’s violent felony
   definition violated due process. Over the Government’s objection, the
   district court granted Lipscomb’s motion, concluding that he did not have
   the requisite three violent felonies to mark him as an armed career criminal.
   See 18 U.S.C. § 924(e)(1). The district court amended its judgment, reducing
   Lipscomb’s sentence to ten years. See id. § 924(a)(2). Lipscomb was
   immediately released on time served, and the Government appealed.
          In the years since the Government filed its appeal, our cases have
   crystalized in this area. It is settled: Lipscomb’s prior convictions designated
   him an armed career criminal at the time of his sentencing. Because the
   district court erred in granting Lipscomb’s section 2255 motion to the
   contrary, we vacate that order and direct the district court to reinstate its
   original judgment.
                                          I.
          Under the ACCA, “a person who violates section 922(g),” as
   Lipscomb did, “and has three previous convictions . . . for a violent felony . . .
   committed on occasions different from one another,” faces a statutory
   minimum 15-year prison sentence. 18 U.S.C. § 924(e)(1). In relevant part,
   the statute defines a “violent felony” as “any crime punishable by
   imprisonment for a term exceeding one year . . . that — (i) has as an element
   the use, attempted use, or threatened use of physical force against the person
   of another; or (ii) is burglary,” or another enumerated offense. Id.
   § 924(e)(2)(B).




                                           2
Case: 18-11168        Document: 00515665425              Page: 3      Date Filed: 12/08/2020




                                         No. 18-11168


           Among Lipscomb’s nine prior felonies at the time of his 2007 arrest
   were two convictions for burglary—in 1993 and 1994—and four for
   robbery—one in 1994 and three in 2004. The Government does not argue
   that the three 2004 robbery convictions were “committed on occasions
   different from one another,” and, since it does not change our analysis, we
   will treat them as one. See id. § 924(e)(1).
           In granting Lipscomb’s section 2255 motion, the district court
   concluded that the robbery convictions did not qualify as violent offenses
   because they did not meet the elements requirement of § 924(e)(2)(B)(i). 1
   Our recent cases demonstrate that was incorrect. In United States v. Burris,
   we held that “robbery under Texas Penal Code § 29.02(a) requires the ‘use,
   attempted use, or threatened use of physical force.’” 920 F.3d 942, 945 (5th
   Cir. 2019); see 18 U.S.C. § 924(e)(2)(B)(i). Likewise, we held in United States
   v. Herrold, that “burglary convictions . . . under [Texas Penal Code] Section
   30.02(a)(1) [are] generic burglary” as that term is used in 18 U.S.C.
   § 924(e)(2)(B)(ii). 941 F.3d 173, 182 (5th Cir. 2019) (en banc), cert. denied, ---
   S. Ct. ---, 2020 WL 5882400 (mem.) (Oct. 5, 2020). At the time of his
   sentencing, Lipscomb had the three previous violent felony convictions to
   bring him under the ACCA’s ambit. It is clear that the district court’s order
   granting Lipscomb’s section 2255 motion was in error. 2 Nor does Lipscomb
   dispute this. 3



           1
            We review this decision de novo. United States v. Fuller, 453 F.3d 274, 278 (5th
   Cir. 2006).
           2
             See United States v. Matthews, 799 F. App’x 300 (5th Cir. 2020) (summarily
   affirming findings that Texas robbery and Texas burglary are categorically violent felonies
   for purposes of ACCA).
           3
            Lipscomb preserves for further review his argument that Burris and Herrold were
   wrongly decided.




                                               3
Case: 18-11168      Document: 00515665425           Page: 4   Date Filed: 12/08/2020




                                     No. 18-11168


                                         II.
          Lipscomb does, however, dispute what this court should do about it.
   We address, and ultimately reject, each of Lipscomb’s three proposals.
          First, Lipscomb argues that the Government is estopped from
   appealing the district court’s order because, during the pendency of this
   appeal, the Government “twice secured Mr. Lipscomb’s reincarceration on
   allegations that he had violated his conditions of supervised release.” If this
   sounds dubious, it is.
          “Estoppel against the government is problematical at best.” United
   States v. Perez-Torres, 15 F.3d 403, 407 (5th Cir. 1994) (citing Off. of Pers.
   Mgmt. v. Richmond, 496 U.S. 414 (1990)). “[I]f estoppel were to be available
   against the government at all it would ‘at least’ require demonstrating all the
   traditional equitable prerequisites.” Id. (quoting Heckler v. Cmty. Health
   Servs. of Crawford, 467 U.S. 51, 61 (1984)) (emphasis added). But, as an
   equitable doctrine, estoppel requires that “he who comes into equity must
   come with clean hands.” Id. (quotation omitted). If not, “the doors of equity
   are closed to one tainted with inequitableness or bad faith relative to the
   matter in which he seeks relief, however improper may have been the
   behavior of the other party.” Id. (quotation omitted). More than that,
   estoppel “assumes even wider and more significant proportions where the
   matter in issue concerns the public interest, for in such an instance the denial
   of equitable relief averts an injury to the public.” Id. (quotation omitted).
          So, in Perez-Torres, we declined to estop the defendant’s prosecution
   for illegally reentering the United States after deportation, because “he [was]
   tainted with extreme bad faith, for he knew such conduct was a felony and
   nevertheless willfully and purposefully engaged in it.” Id. Estoppel is equally
   inapposite here. Lipscomb argues that the Government cannot pursue this
   appeal because it took remedial action to secure his incarceration after he




                                          4
Case: 18-11168      Document: 00515665425           Page: 5   Date Filed: 12/08/2020




                                     No. 18-11168


   violated his supervisory release conditions. But, critically, the Government
   only took its actions in response to Lipscomb’s violations. His hands are far
   from clean.
          Lipscomb offers no persuasive authority to the contrary. All his cited
   cases are non-binding, out-of-circuit decisions, and none involve the
   Government or a criminal prosecution. See Wohl v. Keene, 476 F.2d 171, 177
   (4th Cir. 1973); In re Greenpoint Metallic Bed Co., 113 F.2d 881, 884 (2d Cir.
   1940); Smith v. Morris, 69 F.2d 3, 4–5 (3d Cir. 1934); Albright v. Oyster, 60 F.
   644 (8th Cir. 1894). We are unpersuaded.
          Second, Lipscomb argues that “basic fairness” compels a stay until the
   Supreme Court considers a case that will determine whether Burris was
   decided correctly. See Borden v. United States, 140 S. Ct. 1262 (Mar. 2, 2020)
   (No. 19-5410) (granting petition for certiorari). Lipscomb notes that the court
   previously granted the Government’s requested stays to allow for resolution
   of United States v. Reyes-Contreras, 910 F.3d 169 (5th Cir. 2018) (en banc),
   Herrold, 941 F.3d at 173, and Walker v. United States, 140 S. Ct. 519 (Nov. 15,
   2019) (No. 19-373) (granting petition for certiorari), abrogated by 140 S. Ct.
   953 (Jan. 27, 2020) (dismissing petition because of petitioner’s death). Now
   that the case law supports the Government, Lipscomb asks for the same
   opportunity.
          In arguing for fairness, Lipscomb acknowledges that “we remain
   bound to follow our precedent even when the Supreme Court grants
   certiorari on an issue.” United States v. Lopez-Velasquez, 526 F.3d 804, 808
   n.1 (5th Cir. 2008). Whatever his argument’s intuitive appeal, we
   nevertheless “remain bound.” We granted the Government’s motions to
   stay its appeal (some of them, as Lipscomb acknowledges, unopposed) in the
   interest of resolving unsettled questions that directly affected this appeal.
   Those questions are now settled on the firmest foundations of our court. See




                                          5
Case: 18-11168        Document: 00515665425              Page: 6       Date Filed: 12/08/2020




                                          No. 18-11168


   Burris, 920 F.3d at 945; Herrold, 941 F.3d at 182 (en banc), cert. denied, ---
   S. Ct. ---, 2020 WL 5882400; see also Reyes-Contreras, 910 F.3d at 169 (en
   banc). We will not delay any longer. 4
           Third, if we reverse, Lipscomb asks us to “remand rather than render
   judgment for the Government,” so the district court can decide how to
   resolve this sentence and the two revocation judgments against Lipscomb. Of
   course, the district court must preside over the revocation judgments in the
   first instance. But as to the erroneous section 2255 order, Lipscomb offers no
   support for his assertion that the district court is better suited to correct its
   judgment.
                                              ***
           The district court’s order granting Lipscomb’s motion for release
   under 28 U.S.C. § 2255 is hereby VACATED and REMANDED for the
   district court to reinstate its original judgment.




           4
             In addition to Lipscomb’s violations of supervised release, the Government cites
   five state criminal cases against Lipscomb since his release. These alleged offenses also
   counsel against further delay. For example, in August 2020, Lipscomb was arrested for a
   robbery in which he allegedly choked and threatened to kill his ex-girlfriend. Based on that
   incident, we granted the government’s motion to expedite Lipscomb’s appeal.




                                                6